           Case 2:21-cv-00027-APG-NJK Document 16 Filed 03/29/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 TOWN SQUARE LAS VEGAS, LLC,                                Case No.: 2:21-cv-00027-APG-NJK

 4           Plaintiff                                      Order Deeming Order to Show Cause
                                                                        Satisfied
 5 v.

 6 HUDSON SPECIALTY INSURANCE
   COMPANY,
 7
       Defendant
 8

 9          In light of defendant Hudson Specialty Insurance Company’s supplemental response to

10 the order to show cause (ECF No. 15),

11         I ORDER that the order to show cause (ECF No. 6) is satisfied and I will not remand this

12 action to state court for lack of subject matter jurisdiction at this time.

13          DATED this 29th day of March, 2021.

14

15
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
